DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “centrifugal type” in Paragraphs [0001] and [0025] should read “centrifugal-type”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  
“a center” in the last line of Claim 1 should read “a center of the impeller”.
“at least ½ or more” in Claims 5-6 should read “at least ½”, since “at least” implies “or more”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in Claim 1, Line 13 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by a region being “close to an outer peripheral edge”.
Claims 2-8 are rejected due to their dependence upon rejected independent Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JPH 0318692 A).
Regarding Claim 1: Kato discloses a blowing device (Figure 1).  The blowing device comprises a casing (21) comprising a front side wall portion forming an intake port (22) for allowing outside air to flow inside, and a rear side wall portion facing the front side wall portion at an interval (Figure 1); and an impeller (Figures 1 & 3, No. 24) that is arranged in the casing in a rotatable state between the front side wall portion and the rear side wall portion (Figure 1), wherein the impeller is equipped with a plurality of blades (28) spaced apart from each other in a circumferential direction between a front side shroud (26) and a rear side shroud (27), and enables air that has flown inside from the intake port to flow outward from a region between the front side shroud and the rear side shroud (Figure 1), wherein a first inclined surface portion that is inclined so as to be located frontward toward a radial outer side is provided in a front surface portion of the rear side shroud of the impeller in a region close to an outer peripheral edge (see below), while a second inclined surface portion that is inclined so as to be located rearward toward the radial outer side is provided in the front surface portion of the rear side shroud in a region closer to a center of the impeller than the first inclined surface portion (see below).
[AltContent: connector][AltContent: connector][AltContent: textbox (Second Inclined Portion)][AltContent: connector][AltContent: textbox (First Inclined Portion)][AltContent: arrow][AltContent: textbox (Drive Shaft Connection Region)][AltContent: connector]
    PNG
    media_image1.png
    135
    376
    media_image1.png
    Greyscale


Regarding Claim 2: Kato discloses the blowing device according to Claim 1, wherein the first inclined surface portion and the second inclined surface portion are connected to each other without a step (Figure 3).
Regarding Claims 3-4: Kato discloses the blowing device according to Claims 1 and 2, wherein a drive shaft connection region to which a drive shaft of a motor (29) that supports and rotates the impeller is connected (Figure 1) is arranged in a central portion of the rear side shroud with an area smaller than that of the intake port (Figure 3, see above), and the second inclined surface portion is located at a rear of a front surface portion of the drive shaft connection region, and extends toward the radial outer side of the drive shaft connection region (Figure 3, see above).
Regarding Claims 5-6: Kato discloses blowing device according to Claims 3-4, wherein the impeller is provided by being sandwiched between respective outer peripheral edges of the front side shroud and the rear side shroud (Figures 1 and 3), and has an air outflow opening portion (between 26a and 27a) that enables an air outflow to an air flow path (Figure 1, arrows showing air exiting the impeller), and at least ½ of the air outflow opening portion is located in front of the front surface portion of the drive shaft connection region (Figure 3 – the entire air outflow opening portion is located in front of the drive shaft connection region).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Son (US Patent No: 10,119,553).
Regarding Claim 7: Kato discloses the blowing device according to Claim 1; however, Kato fails to disclose a third inclined surface portion that is inclined so as to be located frontward toward the radial outer side is provided in a rear surface portion of the front side shroud in a region close to the outer peripheral edge, while a fourth inclined surface portion that is inclined so as to be located rearward toward the radial outer side is provided in a rear surface portion of the front side shroud in a region closer to the center than the third inclined surface portion.
Son teaches a blowing device (Figures 2-4 & 7, No. 100) comprising a front side shroud (120), wherein the front side shroud includes a third inclined surface portion (SR3) that is inclined so as to be located frontward toward the radial outer side provided in a rear surface portion of the front side shroud in a region close to the outer peripheral edge (Figures 4 & 7), while a fourth inclined surface portion (SR2) that is inclined so as to be located rearward toward the radial outer side is provided in a rear surface portion of the front side shroud in a region closer to the center of an impeller (130) than the third inclined surface portion (Figures 4 & 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blowing device of Kato with third and fourth inclined surface portions, as taught by Son, for the purpose of improving the efficiency of the blower (Column 6, Lines 5-9).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ono (US Publication No: 2018/0363897).
Regarding Claim 8: Kato discloses the blowing device according to Claim 1; however, Kato fails to disclose a combustion device comprising a burner and a blowing device for supplying combustion air to the burner, wherein the blowing device according to Claim 1 is used as the blowing device.
Ono teaches a combustion device comprising a burner (Figures 1-3, No. 1) and a blowing device (4) for supplying combustion air to the burner (Paragraph [0026], Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the blowing device of Kato in for the blowing device of Ono, and thus making a combustion device comprising a burner and a blowing device for supplying combustion air to the burner, wherein the blowing device according to Claim 1 is used as the blowing device.  Both blowing devices are known elements, and substituting the blowing device of Kato in for the blowing device of Ono still results in the combustion air being supplied to the burner of the combustion device.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the blowing device of Kato in for the blowing device of Ono, and thus making a combustion device comprising a burner and a blowing device for supplying combustion air to the burner, wherein the blowing device according to Claim 1 is used as the blowing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745